Exhibit 10.5

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

AMENDMENT NO. 2 dated as of August 30, 2004 (this “Amendment”) TO THE
DEVELOPMENT AND SUPPLY AGREEMENT concluded between UCB S.A. and AMGEN INC.
(thereafter assigned to PRAECIS PHARMACEUTICALS INCORPORATED) dated June 21,
2000

 

 

BETWEEN

 

UCB S.A., acting in its own name and on behalf of its affiliated companies, with
registered offices at Allée de la Recherche 60, B-1070 Brussels, Belgium,
hereinafter “UCB”, on the one hand,

 

 

 

AND

 

PRAECIS PHARMACEUTICALS INCORPORATED, with registered office at 830 Winter
Street, Waltham, Massachusetts 02451, hereinafter “Praecis”,

 

 

WHEREAS, by agreement dated June 21, 2000 UCB and Amgen Inc., hereinafter
“Amgen”, entered into a contract (the “Original Agreement”) for the development
and supply of bulk API for a compound identified as abarelix; and

 

WHEREAS, effective as of December 17, 2001, Amgen assigned to Praecis, and
Praecis accepted such assignment and assumed, all of Amgen’s rights, interests,
and obligations under the Original Agreement (the “Assignment”); and

 

WHEREAS, further to Amgen’s forecasts made prior to the Assignment, UCB had
reasonably anticipated further purchase of API by Amgen under the Original
Agreement and had therefore purchased a significant amount of Raw Materials (as
defined below); which further to the Assignment did remain in UCB’s inventory;
and

 

WHEREAS, following the Assignment, UCB and Praecis amended the Original
Agreement as of March 26, 2002 to replace certain exhibits thereto (the Original
Agreement, as so amended, the “Agreement”); and

 

WHEREAS, UCB and Praecis desire to further amend the Agreement to provide for
the purchase by Praecis of a certain quantity of API produced using the Raw
Materials and to make certain other modifications to the rights and obligations
of the Parties thereunder;

 

NOW, THEREFORE in consideration of the foregoing and the agreements contained
herein, and intending to be legally bound, the Parties have agreed as follows:

 

1.                                     Amendment of Article One - Definitions.
 Article One of the Agreement is hereby amended to add the following
definitions:

 

--------------------------------------------------------------------------------


 

“New Process” shall mean a new *** manufacturing process for API being developed
by the Parties, involving a *** process.

 

“Raw Materials” shall mean certain excess abarelix-specific amino acid
derivatives currently in UCB’s inventory in such quantities as detailed
separately by UCB to Praecis.  UCB shall provide periodic reports to Praecis
updating the amount of such Raw Materials remaining in its inventory.  All Raw
Materials shall be stored at UCB at no cost to Praecis.  UCB shall ensure that
the Raw Materials meet UCB’s abarelix raw material specifications for cGMP
manufacture at the specific time(s) of API manufacture in accordance with the
Production Schedule specified in Section C.2. of Exhibit A hereto.

 

Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings ascribed to such terms in the Agreement.

 

2.                                     Amendment of Exhibit A.  Exhibit A of the
Agreement is hereby amended by adding the following Sections C. and D.:

 

“C.                            Notwithstanding the provisions of Sections
4.2(a)(ii) and 4.3 of the Agreement and Section B of this Exhibit A, the Parties
agree that as of August 30, 2004, the following terms and conditions shall be in
effect with respect to all purchases of API by Praecis under the Agreement until
the earlier of (i) the purchase by Praecis of *** of API produced by UCB using
the Raw Materials; and (ii) the purchase by Praecis of all Raw Materials
remaining in UCB’s inventory:

 

1.                                     Supply of Product in 2005

 

Praecis commits to issue on August 30, 2004 a purchase order for the delivery in
2005 of *** of API (the “Initial Purchase”) at an agreed upon unit price of USD
***.  UCB shall produce the API according to the *** Synthesis process, using a
portion of the Raw Materials.

 

Praecis shall execute prior to the end of 2004 the initial milestone payment of
USD 1,800,000, representing payment for the production of *** which will be used
in the manufacture of the Initial Purchase.

 

Praecis agrees to pay to UCB the second milestone payment of [***] USD
2,100,000, representing the remaining amount due for the Initial Purchase, no
later than December 31, 2005, provided, however, that such second milestone
payment shall not be due unless and until UCB delivers the *** of API to
Praecis.

 

2.                                     Option to Purchase remaining *** of API
in lieu of Raw Materials

 

Following the Initial Purchase, Praecis undertakes to purchase the remaining
inventory of Raw Materials, representing an outstanding amount of USD
3,339,000.  In lieu of purchasing the remaining inventory of Raw Materials,
Praecis may elect to exercise, in whole or in part, the option hereby granted by
UCB (the “Option”) to purchase up to a total additional amount of *** of API
(which will consume all the remaining Raw Materials), in accordance with the
production schedule set forth below (the “Production Schedule”).  Except as
provided in Section D. below, purchases under the Option shall be made at an
agreed upon unit price of USD *** and shall be manufactured according to the ***
Synthesis process.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPERATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS (*) DENOTE SUCH OMMISSIONS.

 

2

--------------------------------------------------------------------------------


 

For each year following 2005, Praecis may exercise this Option by the issuance
of a purchase order for the minimum amount of API set forth below for the
applicable year.  The purchase order for each year must be issued by Praecis no
later than the end of the first quarter of the preceding year (i.e., by
March 31, 2005 for the 2006 delivery of ***, etc.):

 

Production Schedule:

 

> 2006 :          *** of API

> 2007 :          *** of API

> 2008 :          *** of API

> 2009 :          *** of API

 

The deliveries of such ordered quantities will be made during the corresponding
calendar year according to a schedule mutually agreed upon by the Parties.

 

With respect to any given year, Praecis may in its sole discretion order in
excess of the minimum amounts set forth in the Production Schedule (up to an
aggregate maximum of ***).  UCB shall use its reasonable efforts to produce and
deliver such increased quantity during the corresponding calendar year.

 

In the event that Praecis exercises this Option in full by, at the latest,
March 31, 2008, Praecis shall have no further obligations with respect to the
Raw Materials, as all Raw Materials will then have been used in the manufacture
of the *** of API.

 

However, each year in which the minimum volume set forth in the Production
Schedule above is not ordered by Praecis, the cost of Raw Materials
corresponding to such order shortfall will be paid by Praecis to UCB, up to the
following annual maximum:

 

> 2006 :          USD   600,000

> 2007 :          USD   800,000

> 2008 :          USD 1,000,000

> 2009 :          USD 1,000,000

 

Notwithstanding the foregoing, in no event shall Praecis be required to purchase
Raw Materials, or API produced with Raw Materials, that do not meet the UCB
abarelix raw material specifications for cGMP production.

 

3.                                     New Process

 

***

 

D.                                  Should Praecis and UCB mutually agree to
move to the New Process following its successful development and qualification,
the maximum price for all future API purchases under the Agreement, including
amounts not yet purchased pursuant to the Option discussed in Section C hereof,
shall be *** to USD ***.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPERATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS (*) DENOTE SUCH OMMISSIONS.

 

3

--------------------------------------------------------------------------------


 

To the extent that Praecis is required to purchase Raw Materials due to an order
shortfall in any given year under the Option, and provided such Raw Materials
are later used in the manufacture of API in excess of the yearly production of
the following year under the Production Schedule set forth in Subsection C.2.
hereof, Praecis shall receive a credit of *** from UCB for each kg of API
manufactured using the *** Synthesis process and *** from UCB for each kg of API
manufactured using the New Process.  For the avoidance of doubt, the following
example of the calculation of such credit is provided:

 

***

 

3.                                     Parties in Interest; No Other
Modification.  This Amendment shall be binding upon and inure solely to the
benefit of each Party hereto and its respective successors and assigns.  Nothing
in this Amendment, express or implied, is intended to or shall confer upon any
other person any rights, benefits or remedies of any nature whatsoever under or
by reason of this Amendment.  This Amendment shall effect the modifications to
the Agreement provided for herein. All other provisions of the Agreement not
modified hereby shall remain in full force and effect.

 

4.                                     Counterparts.  This Amendment may be
executed in counterparts, each of which, when so executed and delivered, will be
deemed an original and which shall together constitute one and the same
instrument.

 

5.                                     Effect of this Amendment.  Except as set
forth herein, all terms and conditions of the Agreement remain in full force and
effect.

 

[Remainder of page intentionally left blank.]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPERATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS (*) DENOTE SUCH OMMISSIONS.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by affixing their signatures below.

 

Done in two copies, each party having received its copy.

 

 

UCB SA

PRAECIS PHARMACEUTICALS
INCORPORATED

 

 

 

 

By

/s/ Vincent Bille

 

By

/s/ Kevin F. McLaughlin

 

Name: Vincent Bille

Name: Kevin F. McLaughlin

Title:   Peptide B.V. Manager

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

UCB Legal Affairs

 

Sw/vc/c-pharma/amend/Praecis addendnr1-10308-2

 

28/7/2004

 

 

 

/s/ A. Jordens

 

 

A. Jordens

 

President UCB-Bioproducts

 

 

5

--------------------------------------------------------------------------------